Citation Nr: 0404653	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-17 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether the veteran is competent to handle disbursement 
of VA funds.  

2.  Whether the veteran filed a timely substantive appeal as 
the June 2001 denial of a rating in excess of 50 percent for 
PTSD.  

3.  Entitlement to an increased rating for PTSD, current 
evaluated as 50 percent disabling.   

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision.  In that 
decision, the RO found the veteran to be incompetent for 
purposes of disbursement of VA benefits.  The veteran filed a 
notice of disagreement (NOD) in April 2002, and the RO issued 
a statement of the case (SOC) in October 2002.  The veteran 
filed a substantive appeal (via a VA Form 9) in November 
2002.  

In a June 2003 rating decision, the RO denied, in particular, 
the veteran's claims for an increased rating for PTSD and 
entitlement to a TDIU.  A letter from the RO to the veteran 
that same month, June 2003, notified the veteran that he had 
filed an untimely VA Form 9 with respect to perfecting an 
appeal to a June 2001 rating decision in which the RO denied 
an increased rating for PTSD, evaluated as 50 percent 
disabling.  

In July 2003, the veteran's representative submitted a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), in which the issues listed on appeal were an increased 
rating for PTSD and entitlement to a TDIU.  The Board accepts 
the VA Form 646 as an NOD to the June 2003 rating decision on 
these issues.  An SOC pertaining to those claims has yet to 
be issued.  

In October 2003, the veteran testified from the VARO in 
Huntington during a videoconference hearing before the 
undersigned Veterans Law Judge; the transcript of that 
hearing is of record.  At that time, the veteran offered 
testimony on why he disagreed with the RO's determination 
concerning the timeliness of his filed VA Form 9 associated 
with the June 2001 decision.  

The Board accepts the videoconference hearing transcript as a 
formal NOD to issue of timeliness of the veteran's VA Form 9 
to the June 2001 rating decision.  An SOC pertaining to that 
claim has yet to be issued.  

The Board's decision on the competency issue is set forth 
below.  The issues of entitlement to an increased rating for 
PTSD, entitlement to a TDIU, and whether a timely substantive 
appeal was filed with respect to the June 2001 denial of an 
increased rating for PTSD are addressed in the remand 
following the decision; as explained, this matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action, on his part, is required..  


FINDINGS OF FACT

The record does not establish that the veteran lacks the 
mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.  


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 
U.S.C.A. §§ 5107, 5502 (West 2002); 38 C.F.R. §§ 3.353, 
13.55, 13.58 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the competency issue, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.  For the same reasons, the Board finds that the 
veteran is not prejudiced by the Board's acceptance into the 
record the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision at this time, as 




Factual Background

A September 1999 VA examination report reflects a diagnosis 
of chronic PTSD with a Global Assessment of Functioning (GAF) 
score of 50.  The examiner noted that the veteran was 
competent to manage his benefit payments.  

A September 1999 VA clinic note reflects a physician's report 
that there were no findings of a formal thought disorder or 
organic impairment.  

A May 2001 VA examination report reflects the veteran's 
complaints of difficulty in getting along with people and 
depression.  On clinical evaluation, the veteran was noted to 
have some difficulty cognitively.  His thought process was 
disorganized and he was easily distracted.  He was unable to 
recall his social security number and he also stated that his 
birthdate was 1942 when it was actually 1944.  He was 
oriented to person, time and place.  He could recall two out 
of three objects after five minutes and was able to perform 
simple calculations with some difficulty.  The examiner's 
diagnosis was PTSD and a cognitive disorder likely related to 
a reported stroke in 1976.  Furthermore, the examiner opined 
that the veteran was needing assistance in making his own 
financial decisions and managing his benefits.  

In June 2001 the RO issued a proposed rating of incompetency.  

A September 2001 VA clinic note reflects the veteran's report 
that he was very upset because someone at VA said he was 
incompetent to manage his money.  

A November 2001 VA examination report reflects that the 
examiner reviewed the claims file and interviewed the 
veteran.  Following a clinical evaluation the examiner's 
impression was chronic, moderate PTSD and a cognitive 
disorder not otherwise specified.  The examiner further noted 
that he judged the veteran as needing some assistance in 
making his own financial decisions and managing his benefits.  

A May 2002 statement from the veteran's spouse reflects that 
she did not agree with the finding that the veteran was 
incompetent to manage his affairs.  She indicated that the 
veteran had been awarded the "Armed Forces Community 
Relations Council" award for outstanding and exceptional 
service during 2000-01.  In addition, the veteran's spouse 
reported that the veteran had no problem managing affairs for 
either himself or as the treasurer of his "veterans post VV 
War Inc Post 8" and for which he was re-elected for 2002-03.  

A May 2002 VA field examination report reflects that the 
veteran did not participate in any outside activities and 
would occasionally go on outings with his wife where there 
would be a large group of people present.  The veteran and 
his wife both indicated that the veteran could not handle 
family finances as he would tend to buy things impulsively.  
The veteran's wife was noted to handle the family's finances.  
The examiner noted that the veteran did appear to be 
incompetent as rated.  

A March 2003 VA examination report notes that on clinical 
evaluation the veteran's mental process was logical and 
organized, content was devoid of internal stimulation and 
nondelusional.  Additionally, insight was noted as poor and 
judgment fair, and the veteran was not a danger to himself or 
others.  The examiner's impression was anxiety disorder, 
PTSD, and a cognitive disorder secondary to a stroke.  The 
report summary noted that the veteran had given his wife 
power of attorney over his finances as he felt that his 
competency in financial matters was not what it should be due 
to cognitive difficulties from a past stroke.  The examiner 
indicated that the records reflected that the veteran 
endorsed sufficient PTSD criteria including stressors the 
last time he was seen at the clinic.  During the current 
evaluation, the veteran denied the past PTSD criteria and 
also denied any familiarity with them, as if he never had 
them.  The examiner noted that he did not consider the 
veteran a reliable historian due to his cognitive deficits 
secondary to a stroke.  It was the examiner's opinion that 
the veteran was not competent to render a complete account of 
his current state or even a fully reliable history of what he 
went through in the War.  The examiner also opined that the 
veteran was not capable of making financial decisions and 
handling any benefits to be received.  

A May 2003 VA clinical note signed by the veteran's treating 
psychiatrist notes a diagnosis of chronic PTSD.  In addition, 
the psychiatrist reported that she saw no indication that the 
veteran could not manage his VA benefits, and she indicated 
that hopefully the issue would be resolved in the veteran's 
favor.  

During the October 2003 videoconference hearing, the 
veteran's spouse stated that the veteran was competent to 
make decisions of a financial nature, and that he was doing 
so currently and had in the past ten years.  The veteran 
testified that he was able to make reasonable judgments and 
was able to handle financial matters.  He also testified that 
he belonged to a veterans' organization, The Veterans of the 
Vietnam War, and had been the acting treasurer for six years.  
The veteran stated that membership of the group was about 30 
to 35 people with yearly dues of $20.00.  The veteran stated 
that the money collected was used to help feed the homeless, 
and that the organization participated in other community 
activities.  

Analysis

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a) [Emphasis 
added.].

The Veterans Services Officer is authorized to select and 
appoint (or in the case of a court-appointed fiduciary, to 
recommend for appointment) the person or legal entity best 
suited to receive Department of Veterans Affairs benefits in 
a fiduciary capacity for a beneficiary who is mentally ill 
(incompetent) or under legal disability by reason of minority 
or court action, and beneficiary's dependents.  38 C.F.R. § 
13.55.  

In this case, the Board finds that there is reasonable doubt 
as to whether the veteran has the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds.  

A review of the claims file reflects that medical opinion has 
differed as to whether the veteran is competent to manage his 
own funds.  The medical evaluations of record, as noted 
above, reflect the veteran as being found incompetent 
beginning in May 2001.  The examiner opined at that time that 
the veteran was needing assistance in making his own 
financial decisions and managing his benefits.  On evaluation 
in November 2001, the same examiner again found the veteran 
needing some assistance in managing his VA benefits.  A 
subsequent field examination in May 2002 also reflects a 
finding of incompetency, as did a medical evaluation in March 
2003.  

The veteran's treating VA staff psychiatrist has reported 
that the veteran is competent for VA purposes.  As noted 
above, she saw no indication that the veteran could not 
manage his VA benefits.  The RO has not had an opportunity to 
review and consider the staff psychiatrist's opinion.  
Moreover, the spouse of the veteran has testified that he is 
competent, and she would be the one person most adversely 
affected by a finding competency, if the veteran was in fact 
incompetent to handle disbursement of his VA benefits.  

The above-cited regulations provide a presumption in favor of 
competency.  Given the medical opinions both for and against 
competency, along with the testimony of the veteran and his 
spouse, the Board finds that such presumption has not been 
rebutted in this instance, as any doubt must be resolved in 
the veteran's favor.

Accordingly, the Board must conclude that the veteran is 
competent to manage his own affairs without limitation in 
this case.  


ORDER

As the veteran is deemed competent to manage his own affairs 
without limitation, the benefit sought on appeal as to that 
issue is granted.



REMAND

In an August 1999 rating decision, the RO service connected 
the veteran for PTSD and awarded a 30 percent disability 
rating.  In a November 1999 rating decision, the RO increased 
the veteran's disability rating for PTSD from 30 percent to 
50 percent.  

In November 2000, the veteran filed an increased rating claim 
for his service-connected PTSD.  He also filed a claim of 
entitlement to a TDIU.  In a June 2001 rating decision, the 
RO denied the veteran's claims.  That same month, in June 
2001, the veteran filed an NOD.  The RO issued an SOC in 
April 2002.  

In May 2002, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in which he noted, "I wish 
to withdraw the issue of [TDIU] as I understand the condition 
must be at least one step higher under 38 CFR."  
Furthermore, the veteran made arguments concerning his 
competency.  

In November 2002, the veteran filed a substantive appeal (via 
a VA Form 9) pertaining to his increased rating claim for 
PTSD.  The substantive appeal also included the issue of 
entitlement to a TDIU.  

In a June 2003 letter, the RO notified the veteran that his 
November 2002 substantive appeal had not been timely filed 
and that the time period allowable for filing the substantive 
appeal had ended in June 2002.  

In a June 2003 rating decision, the RO again denied the 
veteran an increased rating for PTSD and also denied 
entitlement to a TDIU.  

In July 2003, the veteran's representative submitted a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), in which the issues listed on appeal were entitlement 
to an increased rating for PTSD and entitlement to a TDIU.  
The Board accepts the VA Form 646 as an NOD to the June 2003 
rating decision.  

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge.  He testified concerning the issue of the 
timeliness of his substantive appeal filed to the June 2001 
rating decision.  

The veteran has disagreed with the denial of his claims for 
an increased rating for PTSD, for a TDIU, and as to the issue 
of whether a timely substantive appeal was filed with respect 
to a June 2001 denial of an increased rating for PTSD.  By 
filing the notice of disagreement, the veteran has initiated 
appellate review of these issues.  The next step in the 
appellate process is for the RO to issue the veteran a 
statement of the case summarizing the evidence relevant to 
these issues, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, these matters must be remanded to the RO for 
the issuance of an SOC.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

The Board notes, in passing, that the veteran has reported 
that he is in receipt of Social Security Administration (SSA) 
benefits as a result of his PTSD.  Any future adjudication of 
the veteran's claims, particularly, a claim for a TDIU, 
should include consideration of these records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should issue the veteran an 
SOC addressing the denial of his claims 
for an increased rating for PTSD, 
entitlement to TDIU, and whether a timely 
substantive appeal was filed with respect 
to the June 2001 denial of an increased 
rating for PTSD.  Along with the SOC, the 
RO must furnish to the veteran and his 
representative a VA Form 9, and afford 
them the applicable time period for 
perfecting an appeal as to these issues.  
The veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal as to 
the issues is perfected.  

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



